UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-36894 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5338862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 HaMada Street Herziliya Pituach 4673335, Israel (Address of principal executive offices, zip code) 972 (9) 957-6620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of October 28, 2015, there were 39,304,342 shares of the registrant’s common stock, par value of $0.0001 per share, outstanding. SOLAREDGE TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 Consolidated Balance Sheets as of September, 2015 and June 30, 2015 F - 1 Consolidated Statements of Operations for the three months ended September 30, 2015 and, 2014 F - 3 Consolidated Statements of Cash Flows for the three months ended September 30, 2015 and 2014 F - 5 Notes to Unaudited Consolidated Financial Statements F - 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 11 ITEM 4 Controls and Procedures 12 PART II. OTHER INFORMATION 12 ITEM 1 Legal Proceedings 12 ITEM 1A Risk Factors 12 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 3 Defaults upon Senior Securities 13 ITEM 4 Mine Safety Disclosures 13 ITEM 5 Other Information 13 ITEM 6 Exhibits 14 EXHIBIT INDEX 14 2 PART I. FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2015 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Consolidated Balance Sheets as of September 30, 2015 (unaudited) and June 30, 2015 F-1 - F-2 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2015 and 2014 (unaudited) F-3 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended September 30, 2015 and 2014 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2015 and 2014 (unaudited) F-5 - F-6 Notes to the Condensed Consolidated Financial Statements (unaudited) F-7 - F-20 3 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) U.S. dollars in thousands (except share and per share data) September 30, June 30, Unaudited ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables, net Prepaid expenses and other accounts receivable Inventories Total current assets PROPERTY AND EQUIPMENT, NET LONG-TERM LEASE DEPOSIT AND PREPAID EXPENSES INTANGIBLE ASSETS, NET - Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 1 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) U.S. dollars in thousands (except share and per share data) September 30, June 30, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Warranty obligations Deferred revenues Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES Warranty obligations Deferred revenues Lease incentive obligation Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS’ EQUITY: Share capital Common stock of $0.0001 par value - Authorized: 125,000,000 shares as of September 30, 2015 (unaudited) and June 30, 2015; issued and outstanding: 39,303,892 and 39,297,539 shares as of September 30, 2015 (unaudited) and June 30, 2015, respectively. 4 4 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) U.S. dollars in thousands (except share and per share data) Three months ended September 30, Unaudited Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating income Financial income (expenses), net ) Income before taxes on income Taxes on income Net income $ $ Net basic earnings per share of common stock $ $
